Mr. Justice Black,
Mr. Justice Douglas, and Mr. Justice Byrnes dissent for the reasons (1) that here, unlike the situation in United States v. Kales, 314 U. S. 186, the taxpayer had but a single cause of action and could have raised every issue with respect to the validity of the taxes in the earlier suit; (2) that here, unlike the situation in Sage v. United States, 250 U. S. 33, 38-39, there had been no intervening legislation which created rights and lifted the bar of the judgment in the earlier suit; and (3) that in the earlier suit the United States became “a party to the judgment as a matter of law” (Griswold, Res Judicata in Federal Tax Cases, 46 Yale L. Journ. 1320, 1342) since in these days the presence of the collector as a defendant who acts “in the line of duty” is “merely a remedial expedient for bringing the Government into court.” Moore Ice Cream Co. v. Rose, 289 U. S. 373, 383.